 


109 HR 4095 IH: Encourage Initiative and Promote Self-Esteem Act of 2005
U.S. House of Representatives
2005-10-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4095 
IN THE HOUSE OF REPRESENTATIVES 
 
October 20, 2005 
Mr. Filner introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend titles II and XVI of the Social Security Act to provide for equitable treatment of disability beneficiaries with waxing and waning medical conditions. 
 
 
1.Short titleThis Act may be cited as the Encourage Initiative and Promote Self-Esteem Act of 2005. 
2.Amendments to title II of the Social Security Act 
(a)In generalSection 222 of the Social Security Act (42 U.S.C. 422) is amended by adding at the end the following new subsection: 
 
(f)Special rules for benefits based on waxing and waning medical condition 
(1)In the case of any qualifying disabled individual—  
(A)the termination month for purposes of section 223(a)(1) or subsection (d)(1)(G), (e)(1), or (f)(1) of section 202 shall be, in lieu of the termination month otherwise described therein, the third month following the end of the individual's special entitlement period, 
(B)the extent to which benefits of the individual under section 223 or subsection (d), (e), or (f) of section 202 are payable for any month during the individual’s special entitlement period shall be determined without regard to whether the individual engages in substantial gainful activity, 
(C)the amount of the individual’s monthly insurance benefit payable for any month during the special entitlement period shall not exceed the maximum benefit payment for the month determined under paragraph (4), and 
(D)the Commissioner shall not undertake a review of such individual’s disability during any month following a month in which such individual performs services from which such individual earns the greater of $300 or the dollar amount derived for the month for purposes of this subparagraph under paragraph (6). 
(2)For purposes of paragraph (1), the term qualifying disabled individual means an individual— 
(A)who is entitled to disability insurance benefits under section 223, child’s insurance benefits under section 202(d) based on the individual’s disability, or widow’s or widower’s insurance benefits under subsection (e) or (f) of section 202 based on the individual’s disability, and 
(B)whose disability is based (in whole or in part) on a waxing and waning medical condition.  
(3)For purposes of paragraph (1), the special entitlement period of an individual under this subsection— 
(A)begins with the month in which the individual becomes entitled to benefits described in paragraph (2)(A), and   
(B)ends with any month during which the Commissioner determines that the impairment on the basis of which such benefits are provided has ceased, does not exist, or is not disabling. 
(4)The amount of a qualifying disabled individual’s benefit described in paragraph (2) which is payable for any month under this title commencing with or after such individual’s 7th month of entitlement shall not exceed the amount of such benefit otherwise payable under this title, reduced (to not less than zero), by 2/3 of the individual’s excess trial earnings amount for such month.  
(5)For purposes of this paragraph— 
(A)The term waxing and waning medical condition means, in connection with an individual, any medical condition which, prior to the first month of entitlement of the individual, has been certified to the Commissioner by a qualified physician as a condition which, in the case of such individual, may reasonably be expected to involve, in the absence of recovery, periods for which the individual will be able to engage in substantial gainful activity interspersed among periods for which the individual will not, by reason of a lack of adequate and reasonably available assistive technology, be able to engage in substantial gainful activity.  
(B)The term excess trial earnings of an individual for any month means the excess (if any) of— 
(i)the average amount earned by such individual from services performed each month during the most recent test period commencing with or after the first month of the such individual’s special entitlement period, over 
(ii)the trial earnings threshold for such month. 
(C)The term test period in connection with any month means the period of the first 3 calendar months of the period of 6 calendar months immediately preceding such month. 
(D)The term trial earnings threshold for a month means the greater of $580 or the product derived for the month for purposes of this subparagraph under paragraph (6).   
(6)The product derived under this paragraph for any month for purposes of subparagraph (D) of paragraph (1) or subparagraph (D) of paragraph (5) is the product derived by multiplying the dollar amount specified in such subparagraph by the ratio of— 
(A)the national average wage index (as defined in section 209(k)(1)) for the first of the 2 preceding calendar years, to 
(B)the national average wage index (as so defined) for calendar year 2003.Any such product which is not a multiple of $10 shall be rounded to the next higher multiple of $10 where such product is a multiple of $5 but not of $10 and to the nearest multiple of $10 in any other case. The Secretary shall determine and publish the trial earnings threshold for each month in November of the preceding calendar year. . 
(b)Conforming amendments 
(1)Termination month 
(A)Section 223(a)(1) of such Act (42 U.S.C. 423(a)(1)) is amended by inserting, after the first full sentence beginning in the matter following subparagraph (E), the following new sentence: The termination month of a qualifying disabled individual (as defined in section 222(f)(2)) shall be determined under section 222(f)(1)(A).. 
(B)Section 202(d)(1)(G)(i) of such Act (42 U.S.C. 402(d)(1)(G)(i)) is amended by striking activity) and inserting activity, and, in the case of a qualifying disabled individual (as defined in section 222(f)(2)), the termination month shall be the month determined under section 222(f)(1)(A)). 
(C)Section 202(e)(1) of such Act (42 U.S.C. 402(e)(1)) is amended by inserting, after the first full sentence beginning in the matter following subparagraph (F)(ii), the following new sentence: The termination month of a qualifying disabled individual (as defined in section 222(f)(2)) shall be determined under section 222(f)(1)(A).. 
(D)Section 202(f)(1) of such Act (42 U.S.C. 402(f)(1)) is amended by inserting, after the first full sentence beginning in the matter following subparagraph (F)(ii), the following new sentence: The termination month of a qualifying disabled individual (as defined in section 222(f)(2)) shall be determined under section 222(f)(1)(A)..  
(2)Conforming amendment to current rules regarding substantial gainful activity by other individuals during extended periods of eligibilitySection 223(e)(1) of such Act (42 U.S.C. 423(e)(1)) is amended by striking No benefit and inserting In the case of an individual other than a qualifying disabled individual (as defined in section 222(f)(2)), no benefit, and by striking to an individual and inserting to such individual.   
(c)Effective dateThe amendments made by this section shall apply with respect to individuals who are entitled to disability insurance benefits under section 223 of the Social Security Act, child’s insurance benefits under section 202(d) of such Act (based on the individual’s disability), or wife’s or husband’s insurance benefits under subsection (b) or (c) of section 202 of such Act (based on the individual’s disability) on or after the date of the enactment of this Act and whose trial work period in connection with such entitlement has not terminated as of such date. 
3.Amendment to title XVI of the Social Security Act 
(a)In generalSection 1611 of the Social Security Act (42 U.S.C. 1382) is amended by adding at the end the following new subsection: 
 
(j)Special rules for disability benefit based on waxing and waning medical condition 
(1)In the case of any qualifying disabled individual—  
(A)the extent to which a benefit under this title by reason of disability is payable with respect to the individual during the special entitlement period of the individual shall be determined without regard to whether the individual is able to engage in substantial gainful activity; 
(B)the amount of the benefit payable for any month during the special entitlement period shall not exceed the maximum benefit payable with respect to the individual for the month, as determined under paragraph (4); and 
(C)the Commissioner shall not undertake a review of the individual’s disability during any month following a month in which such individual performs services from which the individual earns the greater of $300 or the dollar amount derived for the month for purposes of section 222(f)(1)(D) under section 222(f)(6). 
(2)For purposes of paragraph (1), the term qualifying disabled individual means an individual who is an eligible individual for purposes of this title by reason of disability, and whose disability is based (in whole or in part) on a waxing and waning medical condition.  
(3)For purposes of paragraph (1), the special entitlement period of an individual— 
(A)begins with the month in which the individual becomes entitled to benefits under this title by reason of disability; and  
(B)ends with any month during which the Commissioner determines that the impairment on the basis of which such benefits are provided has ceased, does not exist, or is not disabling.  
(4)The amount of the benefit of a qualifying disabled individual which is payable for any month under this title commencing with or after the 7th month for which the individual is eligible for benefits under this title by reason of such disability shall not exceed the amount of the benefit otherwise payable under this title, reduced (to not less than zero) by 2/3 of the individual’s excess trial earnings amount for the month.  
(5)For purposes of this subsection: 
(A)The term waxing and waning medical condition means, in connection with an individual, any medical condition which, prior to the first month of eligibility of the individual for benefits under this title by reason of disability, has been certified to the Commissioner by a qualified physician as a condition which, in the case of such individual, may reasonably be expected to involve, in the absence of recovery, periods for which the individual will be able to engage in substantial gainful activity interspersed among periods for which the individual will not, by reason of a lack of adequate and reasonably available assistive technology, be able to engage in substantial gainful activity.  
(B)The term excess trial earnings of an individual for any month has the meaning given the term in section 222(f)(5)(B).  
(C)The term test period in connection with any month has the meaning given the term in section 222(f)(5)(C). 
(D)The term trial earnings threshold for a month has the meaning given the term in section 222(f)(5)(D).   . 
(b)Effective dateThe amendment made by subsection (a) shall apply to benefits payable for months beginning after the date of the enactment of this Act. 
 
